Citation Nr: 0927879	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  06-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1939 to 
December 1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision rendered by the 
Detroit, Michigan Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  In a decision dated in May 2004, the RO confirmed a 
previous July 1984 RO decision that denied service connection 
for bilateral hearing loss, which had been based on the 
finding that there was insufficient evidence establishing an 
etiological relationship between current hearing loss and 
active service; the Veteran did not appeal the May 2004 
decision within one year of being notified.

2.  The additional evidence received since the May 2004 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection.


CONCLUSIONS OF LAW

1.  The October 1995 RO decision which denied service 
connection for Ménière's disease, to include bilateral 
hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
sent in May 2005 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for 
the prior denial of his claim and of evidence that was needed 
to reopen his claim.  He was also notified of the evidence 
that was needed to substantiate his claim; what information 
and evidence that VA will seek to provide and what 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in connection with his claim.  
See 38 C.F.R. § 3.159(c)(4).  Consideration as to the 
adequacy of the examination is not deemed to warranted as the 
matter is not being reopened.  Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 
2003) (holding that VA need not provide a medical examination 
or medical opinion until a claim is reopened).  See also 
Woehlaert v. Nicholson, 21 Vet.App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

Since the Board has concluded that a reopening of the claim 
for service connection is not warranted, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

New and Material Evidence 

In this case, the Veteran contends that his current bilateral 
hearing loss is due to noise exposure in service.  
Specifically, the Veteran contends that he was exposed to 
artillery fire and an explosion.  He reported that his unit 
was bombed on July 20, 1943.  See April 2005 lay statement.  
He similarly reported in a June 2006 statement that his 
hearing loss was the result his close-range exposure to 
explosions.  The Veteran contends that he has difficulty 
hearing in social and occupational situations.  Specifically, 
the Veteran reported that he has difficulty hearing 
conversations over the telephone and often has to ask people 
to speak loudly and repeat themselves so that he can 
understand what they are saying.  See June 2006 lay 
statement. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Barnett v. Brown, 83 F.3d 1380, 1383-84 
(Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993) (holding that Board reopening is unlawful when new and 
material evidence has not been submitted).  

By a rating action dated in July 1984, the RO denied service 
connection for bilateral hearing loss.  Referencing a March 
1947 VA examination report, the RO observed that there had 
been no evidence of hearing loss within three years of 
service discharge, and that there was no evidence 
establishing an etiological relationship between current 
hearing loss and active service.  The Veteran did not appeal 
this decision.  Thereafter, the RO denied a reopening of the 
Veteran's claim for service connection for bilateral hearing 
loss in May 2004.  There was no appeal of this rating 
decision, and it became final.  Therefore, the laws and 
regulations governing finality and reopening of a previously 
disallowed claim are pertinent in the consideration of the 
current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the May 2004 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

"New" evidence is defined as evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Gustus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Gustus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The pertinent evidence of record at the time of the May 2004 
rating decision included the Veteran's service records, the 
report of a March 1947 VA examination, VA treatment records 
from 1984 to 1995, treatment records from Prompt Care 
Express, and an August 1995 lay statement.

A review of the service records shows no evidence of 
complaints of or treatment for hearing loss or hearing 
problems.  The Board notes that service records show the 
Veteran was awarded three Bronze Stars and a Combat Infantry 
Badge and had two years and two months of Foreign Service.  

The report of a March 1947 VA examination indicated that his 
ears were normal.  His hearing by spoken voice was 20/20 
bilaterally.  No complaints of hearing loss were noted.

An April 1984 VA examination showed Ménière's disease with 
bilateral sensorineural hearing loss at 4000 Hz, dizziness, 
and intermittent tinnitus.  In a May 1984 audiological 
treatment record, the examiner noted hearing loss greater in 
the high than low frequencies and sensorineural in nature.  
The examiner also noted very poor speech discrimination 
ability bilaterally although slightly better in the right 
ear.  

The August 1985 lay statement confirms the Veteran's 
contention that his unit was bombed.  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denials should be 
considered.  In essence, the July 1984 RO decision denied the 
Veteran's claim because there was no evidence of record 
connecting the Veteran's current bilateral hearing loss to 
service.  Therefore, the RO determined that no new and 
material evidence had been submitted to reopen the claim.  

The pertinent evidence of record since the 1995 rating 
decision includes, VA treatment records from 1995 to 2005 and 
a September 2005 audiological examination.

VA treatment records show complaints of and treatment for 
hearing loss.  In September 2005, the Veteran was afforded a 
VA audiological examination.  During the examination, the 
Veteran reported in-service noise exposure as a rifleman and 
machine gunner.  The Veteran also described the incident of a 
bomb exploding, but could not describe a hearing disturbance 
or tinnitus at that time and no drainage of blood from the 
ears.  The Veteran reported post-service noise exposure 
without hearing protection while working as a factory worker 
for one year and while working as a boiler worker, inspector, 
and pipe fitter for the State of Ohio.  The examiner noted 
that the Veteran's hearing loss was consistent with the 
reported occupational exposure and Ménière's disease.  
Puretone threshold, in decibels, were as follows:  



HERTZ




1000
2000
3000
4000
AVG
RIGHT
60
70
75
75
70
LEFT
50
65
70
75
65

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 78 percent in the left ear.  
Findings showed moderate to severe sensorineural hearing loss 
with poor word recognition in the right ear.  Findings showed 
mild to severe sensorineural hearing loss with fair word 
recognition for the left ear.  

The examiner opined that the Veteran's hearing loss was not 
caused by or the result of noise exposure in service.  The 
examiner noted that the Veteran's hearing loss was normal 
during service and that the Veteran filed his claim for 
bilateral hearing loss nearly 40 years post service.  The 
examiner also noted that the Veteran had 20 years of 
occupational noise exposure post service and 60 years of 
recreational noise exposure to lawn care equipment and power 
tools, all without hearing protection.

The additional medical records, while "new" to the extent 
that they were not previously of record, are not "material" 
in that they do not offer any probative evidence showing that 
the Veteran's current bilateral hearing loss is related to 
service.  The evidence previously considered by the RO in 
2004 included the Veteran's reported history of noise 
exposure in service, service treatment records showing no 
treatment for hearing loss of any kind, a 1947 VA examination 
that was negative for hearing loss, and post-service 
treatment records for bilateral hearing loss, but provided no 
evidence of a nexus between the current bilateral hearing 
loss and the Veteran's military service.  Furthermore, the 
evidence of record showed the first treatment for bilateral 
hearing loss in 1984, nearly 40 years after service.  The 
more recent medical records show additional treatment for 
bilateral hearing loss; however, there is again no competent 
evidence suggesting a link between the current diagnosis, 
shown many years after service, and the Veteran's military 
service.  Furthermore, the more recent medical evidence 
provides a negative nexus, opining that the Veteran's current 
hearing loss is not related to service, which is inherently 
no material.  Thus, such evidence is not both new and 
material and the Veteran's claim cannot be reopened.

While the Veteran believes that his current hearing loss is 
related to noise he was exposed to in service, he is not 
competent to offer a medical opinion, and such statements do 
not provide a sufficient basis for reopening a previously 
disallowed claim.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Moray v. Brown, 5 Vet. App. 211, 214 
(1995) (holding that where resolution of an issue turns on a 
medical matter, lay evidence, even if considered "new," may 
not serve as a predicate to reopen a previously denied 
claim).  Moreover, such statements are redundant of those 
previously considered by the RO in its 1984 and 2004 rating 
decisions.

As a whole, the additional evidence is not both new and 
material.  The evidence of record at the time of the October 
1995 rating decision failed to demonstrate a relationship 
between the Veteran's current bilateral hearing loss and 
service.  The additional evidence of record received since 
the May 2004 rating decision is duplicative in that it shows 
current bilateral hearing loss, but does not relate that 
disability to service.  Furthermore, this new evidence 
provides a negative medical opinion.  See September 2005 VA 
examination.  Therefore, the Board finds that the additional 
evidence is not new and material.  Accordingly, a basis to 
reopen the claim of service connection for bilateral hearing 
loss has not been presented.  

The Veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his current bilateral hearing 
loss is related to active military service.  





ORDER

The appeal is denied. 



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


